                                          UNITED STATES BANKRUPTCY COURT
                                           EASTERN DISTRICT OF MICHIGAN
                                                 SOUTHERN DIVISION

IN RE:
           Thomas W. Zeiger
                                                                                  Case No. 20-49930-MLO
                                                                                  Chapter 13
                                                                                  HON. Maria L. Oxholm
                       Debtor(s).
                                                             /

                               STIPULATION ON DEBTOR’S MOTION TO EXTEND
                             AUTOMATIC STAY PURSUANT TO E.D. Mich. LBR 4001-4

           This matter having come on to be heard upon the Debtor’s Motion to Extend Automatic Stay pursuant

to E.D. Mich. LBR 4001-4, a hearing having been held on 10/19/2020, due notice having been thus given,

and the Court being fully advised in the premises;

           IT IS HEREBY STIPULATED the undersigned parties agree to the entry of the attached Order to

Extend Automatic Stay labeled as Exhibit 1.



 /s/ Mary Beth Wimberley                                               /s/ John J. Lieberman
CHARLES J. SCHNEIDER (P27598)                                         JON J. LIEBERMAN (P79786)
NICHOLAS D. CHAMBERS (P72084)                                         Attorney for U.S. Bank Trust National Association
MARY BETH WIMBERLEY (P82137)                                          394 Wards Corner Road, Suite 180
Attorney(s) for Debtor                                                Loveland, OH 45140
39319 Plymouth Rd., Ste. 1                                            (513) 444-4100
Livonia, MI 48150                                                     Bankruptcy@sottileandbarile.com
(734) 591-4890
notices@cschneiderlaw.com



 /s/ Lisa K. Mullen
LISA K. MULLEN (P55478)
Staff Attorney for Chapter 13 Trustee
26555 Evergreen Rd., Ste 1100
Southfield, MI 48076
(248) 352-7755




\\2016-dc\Data\LNTPA Files\Case\Stipulations Creditor\zeiger thomas stip extending automatic stay.WPD




   20-49930-mlo                 Doc 39           Filed 10/21/20               Entered 10/21/20 09:26:52      Page 1 of 2
                                          UNITED STATES BANKRUPTCY COURT
                                           EASTERN DISTRICT OF MICHIGAN
                                                 SOUTHERN DIVISION

IN RE:
           Thomas W. Zeiger
                                                                                  Case No. 20-49930-MLO
                                                                                  Chapter 13
                                                                                  HON. Maria L. Oxholm
                       Debtor(s).
                                                             /

                                  ORDER GRANTING EXTENSION OF AUTOMATIC
                                    STAY PURSUANT TO E.D. Mich. LBR 4001-4

           This matter having come on to be heard upon the Debtor’s Motion to Extend Automatic Stay pursuant

to E.D. Mich. LBR 4001-4, a hearing having been held on 10/19/2020, due notice having been thus given,

and the Court being fully advised in the premises:

           NOW THEREFORE IT IS HEREBY ORDERED that the automatic stay under 11 U.S.C.

§362(c)(3)(B) is extended as to all creditors except U.S. Bank National Trust Association until such time as

the case is dismissed or a discharge is granted.

           IT IS FURTHER ORDERED that the automatic stay under 11 U.S.C. §362(c)(3)(B) is extended as

to U.S. Bank National Trust Association until 11/16/2020 at which time the Court will evaluate the

documentation provided by the Debtor.




                                                                    EXHIBIT 1




\\2016-dc\Data\LNTPA Files\Case\Stipulations Creditor\zeiger thomas stip extending automatic stay.WPD




   20-49930-mlo                 Doc 39           Filed 10/21/20               Entered 10/21/20 09:26:52   Page 2 of 2
